             Case 1:89-cr-00346-LAP Document 905 Filed 04/07/20 Page 1 of 2




                                     STAMPUR         & ROTH
                                          ATTORNEYS AT LAW

    WILLIAM J. STAMPUR                                                 299 BROADWAY, SUITE 800
    JAMES ROTH                                                         NEW YORK, N.Y. 10007

                                                                       (212) 619-4240
                                                                       FAX (212) 619-6743




    April 7, 2020

    By ECF

    Honorable Loretta A. Preska
    United States District Court Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

           Re:      United States v. Robert Panton
                    89 Cr. 346 (LAP)

    Dear Judge Preska:

           Unfortunately we are constrained to request an additional 45 days to file our request for
    Compassionate Release for Mr. Panton. We have been delayed by the COVID-19 pandemic that
    has made the collection of necessary documents more difficult. Additionally, both counsel have
    devoted our resources to securing emergency relief for other imprisoned clients who have been
    impacted by the virus. We will endeavor to complete our submission prior to the requested
    enlarged time frame.


The requested extension is granted.                            Very truly yours,
Counsel shall file the relevant papers by
no later than May 26, 2020. SO ORDERED.
                                                               James Roth, Esq.
                                         4/8/2020
                                                               Harlan Protass, Esq.
                                                               Attorneys for Defendant

    cc:    AUSA Peter Davis
Case 1:89-cr-00346-LAP Document 905 Filed 04/07/20 Page 2 of 2
